DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission, the Response to Office Action (“Response”) filed on 26 September 2022, has been entered.
 
Status of the Claims
The currently pending claims in the present application are claims 1-20 of the Response.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “workflow system” of claims 1-13 constitutes a machine under 35 USC 101, the “method” of claims 14-18 constitutes a process under the statute, and the “non-transitory computer readable storage media” of claims 19 and 20 constitutes a manufacture under the statute. Accordingly, claims 1-20 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Response as an example, the claim recites the following abstract idea limitations:
“… a plurality of linked task structures.”
“… a user designated by the workflow system as a performer of at least one task in the plurality of linked task structures.”
“… an administrator user.”
“… receives information … about the at least one task, including at least a global positioning satellite location … and a time period during which the user is engaged in performing the one or more tasks.”
“… identifies a requirement of an approved inspection by an inspector to complete the at least one task.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as managing personal behavior or relationships or interactions between people, including social activities (e.g., interactions between users, administrators, and inspectors), and following instructions (e.g., the above-listed limitations read like steps of a workflow), and thus, limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (e.g., the claimed “receives” step) and evaluation and/or judgment (see, e.g., the claimed “identifying” step), and thus, limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Response as an example, the claim recites the following additional element limitations:
“A workflow system, comprising: a workflow database containing” the claimed “plurality of linked task structures.”
“… a user device associated with” the claimed “user.”
“… an administrator device associated with” the claimed “administrator user.”
“… wherein the workflow database” performs the claimed “receives information” step.
The claimed “location” is “of the user device.”
“… wherein the workflow database” performs the claimed “identifies” step.
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, and selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); receiving or transmitting data over a network, e.g., using the Internet to gather data, electronic recordkeeping, and storing and retrieving information in memory, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); and mere data gathering in the form of obtaining information about transactions using the Internet to verify credit card transactions and consulting and updating an activity log, which courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Claims 2-13 depend from independent claim 1. The dependent claims expand upon the limitations introduced by claim 1. The ineligibility rationales applied in the rejection of claim 1, therefore, also applies to claims 2-13. For example, claim 2 recites abstract idea elements (the claimed “list of resources”) falling under the same abstract idea groupings as abstract idea elements of claim 1, and also recites additional elements (the claimed “workflow database”) like those of claim 1. Claim 3 expands upon a limitation introduced in claim 1 (the claimed “resources”), and thus, falls under the same abstract idea groupings as abstract idea elements of claim 1. Claim 4 adds an additional step that is an abstract idea element (the claimed “generates a proposal”) that falls under the same abstract idea groupings as abstract idea elements of claim 1, and also recites additional elements (the claimed “workflow system”) like those of claim 1. Claim 5 adds an additional step that is an abstract idea element (the claimed “converts the proposal”) that falls under the same abstract idea groupings as abstract idea elements of claim 1, and also recites additional elements like those of claim 1 (the claimed “workflow system”). Claim 6 recites additional elements (the claimed “user device,” “wirelessly connected,” and “workflow database”) similar to those of claim 1, and fail to warrant eligibility for similar reasons. Claim 7 recites additional elements (the claimed “user device” and “workflow database”) similar to those of claim 1, and fail to warrant eligibility for similar reasons. Claim 8 recites additional elements (the claimed “user device,” “workflow database,” and “wireless network”) similar to those of claim 1, and fail to warrant eligibility for similar reasons. Claim 9 adds an additional step that is an abstract idea element (the claimed “contractor to submit an invoice for payment”) that falls under the same abstract idea groupings as abstract idea elements of claim 1, and also recites additional elements (the claimed “workflow database,” “contractors system,” and “interface”) similar to those of claim 1, and fail to warrant eligibility for similar reasons, and for being analogous to arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly (see MPEP 2106.05(a)(I)), and requiring the use of software to tailor information and provide it to the user on a generic computer (see MPEP 2106.05(f)). Claim 10 adds an additional step that is an abstract idea element (the claimed “receives an activity code”) that falls under the same abstract idea groupings as abstract idea elements of claim 1, and also recites additional elements (the claimed “contractors system”) similar to those of claim 9, and fail to warrant eligibility for similar reasons. Claim 11 adds an additional step that is an abstract idea element (the claimed “generates invoices”) that falls under the same abstract idea groupings as abstract idea elements of claim 1, and also recites additional elements (the claimed “workflow database” and “billing system”) similar to those of claim 1, and fail to warrant eligibility for similar reasons. Claim 12 adds an additional step that is an abstract idea element (the claimed “tracks completion”) that falls under the same abstract idea groupings as abstract idea elements of claim 1, and also recites additional elements (the claimed “workflow database” and “reporting system”) similar to those of claim 1, and fail to warrant eligibility for similar reasons. Claim 13 adds an additional step that is an abstract idea element (the claimed “generates a real-time on-demand audit”) that falls under the same abstract idea groupings as abstract idea elements of claim 1, and also recites additional elements (the claimed “reporting system”) similar to those of claim 1, and fail to warrant eligibility for similar reasons. As a result, claims 2-13 also are rejected under 35 USC 101 as ineligible for patenting.
	Regarding claims 14-18, while the claims are of different scope relative to claims 1, 2, 5, 7, and 8, the claims recite limitations similar to those of claims 1, 2, 5, 7, and 8. As such, the rationales for rejecting claims 1, 2, 5, 7, and 8 as patent ineligible also apply toward rejecting claims 14-18 as patent ineligible. It should be noted that, to the extent claims 14-18 recite limitations not found in claims 1, 2, 5, 7, and 8, those limitations do not warrant eligibility for at least the same reasons as the limitations of claim 1. For example, claim 14 recites additional steps that include abstract idea elements (the claimed “sending … the global positioning satellite location information of the location”) that fall under the same abstract idea groupings as abstract idea elements of claim 1, and additional elements (the claimed “processor” and “device”) similar to those of claim 1, and fail to warrant eligibility for similar reasons. As a result, claims 14-18 are rejected under 35 USC 101 as ineligible for patenting.
	Regarding claims 19 and 20, while the claims are of different scope relative to claims 1 and 13 and relative to independent claim 14, the claims recite limitations similar to those of claims 1 and 13 and relative to independent claim 14. As such, the rationales for rejecting claims 1 and 13 and relative to independent claim 14 as patent ineligible also apply toward rejecting claims 19 and 20 as patent ineligible. As a result, claims 19 and 20 are rejected under 35 USC 101 as ineligible for patenting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the wireless database" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9-14, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over U.S. Pat. App. Pub. No. 2014/0039954 A1 to Wong et al. (“Wong”), in view of U.S. Pat. App. Pub. No. 2013/0138606 A1 to Kahle et al. (“Kahle”), and further in view of U.S. Pat. App. Pub. No. 2019/0325089 A1 to Golparvar-Fard et al. (“Golparvar-Fard”).
Regarding independent claim 1, Wong teaches the following limitations:
“A workflow system, comprising” elements listed below. Wong teaches, in para. [0018], “FIG. 5 is a block diagram illustrating how use of a computer system and other electronic information resources may be employed by project management personnel to communicate with and to manage a plurality of providers.” The elements of FIG. 5 of Wong read on the claimed “workflow system.”
“… a workflow database containing a plurality of linked task structures.” Wong teaches, in para. [0056], “The server 301 and the relational database 302 facilitate the templification and concentration of tasks in the task administrators 316-318. Based on the standards 303, templates 304, information on providers 305, client requirements 306, and project plans 307 stored in the relational database 302 or in one or more other databases (not shown in FIG. 3), project templates 311-314 are generated for each of the locations. The project templates 311-314 include the tasks to be performed for each of the locations involved in the project.” The relational database of Wong reads on the claimed “workflow database,” and the tasks of the project templates of Wong read on the claimed “linked task structures.”
“… a user device associated with a user designated by the workflow system as a performer of at least one task in the plurality of linked task structures.” Wong teaches, in para. [0066], “To facilitate management of the providers 541-543, each of the providers may possess or may be provided with a portable communications device, such as ‘smart phones’ or other handheld wireless devices 551-553, that are used at the implementation locations. Through a network 525, the server 301 may be able to communicate with the handheld wireless devices 551-553.” The smart phones of Wong read on the claimed “user device,” the providers of Wong read on the claimed “user designated by the workflow system as a performer of at least one task in the plurality of linked task structures.”
“… an administrator device associated with an administrator user.” Wong teaches, in para. [0065], “As in the example of the system 300 of FIG. 3, the server 301 coupled with a relational database 302 is accessed by the task administrators, such as the second task administrator 317, via a workstation 510 coupled to the server 301.” The workstation of Wong reads on the claimed “administrator device,” and its use by the task administrators of Wong reads on the claimed “device associated with an administrator user.”
“… wherein the workflow database receives information from the user device about the at least one task, including at least a global positioning satellite location of the user device.” Wong teaches, in para. [0068], “Use of the handheld wireless devices 551-553 or other portable communications devices may serve additional purposes. For example, some smart phones or similar communications devices incorporate global positioning system (GPS) technology so that they may automatically report their present location at intervals or in response to a position query. Using this technology, the server 301 and, thus, the task administrators or project managers may be able to monitor geographical locations 561-563 of the providers 541-543 over a geographical area 560 or even measure their local positions 571-573 within a facility or other local site 570.” The reporting of locations by the handheld wireless devices of Wong reads on the claimed “workflow database receives information from the user device about the at least one task, including at least a global positioning satellite location of the user device.”
Kahle teaches limitations of independent claim 1 that do not appear to be explicitly taught in their entirety by Wong:
The claimed “information” also includes “a time period during which the user is engaged in performing the one or more tasks.” Kahle teaches, in para. [0029], “information management system 101 can be used to monitor the quality of work performed at a construction site. As will be discussed in greater detail below, various sensors can be used to send task data 131 which provide metrics (e.g., operating parameters of handheld tool 120 during the performance of a task) for takes to perform a task can be based upon, for example, the start time and finish time for a task as reported by handheld tool 120, or the distance handheld tool 120 has moved in performing a task as reported by positioning infrastructure 140.” The start time, finish time, and period in between, in Kahle, reads on the claimed “information” “including” “a time period during which the user is engaged in performing the one or more tasks.”
Kahle teaches managing project information (see abstract) similar to the claimed invention and to Wong. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tracking of completion of tasks of Wong, to include the time-based tracking of Kahle, which facilitates the integration of data from a variety of sources in order to facilitate workflow, monitor performance, update blueprints on a real-time basis, and generate reports based upon the received information, as taught by Kahle (see para. [0037]).
Golparvar-Fard teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Wong and Kahle:
“… wherein the workflow database identifies a requirement of an approved inspection by an inspector to complete the at least one task.” Wong teaches remote verification of completion of tasks (see para. [0075]) and customer verification of tasks (see para. [0076]) that are similar to the claimed “inspection.” Golparvar-Fard teaches, “[t]he moment each task is completed, the last planner may log into the system and document the task completion. Task completion information may then be pushed into the system which informs the inspector that a location is ready for inspection. If the inspector needs certain information from the work crew, the system 100 allows the inspector to directly extract that information without the need for additional round of communication with the work crew or other personnel. Once the inspection is complete, the inspector can also use the system 100 for documentation purposes and inform all parties engaged in the.” (Golparvar-Fard, para. [0101].) Recognizing a need to inform an inspector of a need for inspection, to fully complete a task, in Golparvar-Fard, reads on the claimed “wherein the workflow database identifies a requirement of an approved inspection by an inspector to complete the at least one task.”
Golparvar-Fard teaches project monitoring and planning (see para. [0002]), similar to the claimed invention and the combination of Wong and Kahle. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the verification steps, of the combination of Wong and Kahle, to include the inspection steps, of Golparvar-Fard, for streamlining in-process quality inspection, as taught by Golparvar-Fard (see para. [0101]).
Regarding claim 2, the combination of Wong, Kahle, and Golparvar-Fard teaches the following limitations:
“The workflow system of claim 1, wherein the workflow database further includes a list of resources associated with the plurality of linked task structures.” Wong teaches, in para. [0096], “FIG. 11 illustrates an example of how the provider information maintained for a plurality of providers may be used to filter information about known providers to a list of providers suitable for a particular project.” The known providers of Wong read on the claimed “list of resources,” and the providers being suitable for the project of Wong reads on the claimed “resources associated with the plurality of linked task structures.”
Regarding claim 3, the combination of Wong, Kahle, and Golparvar-Fard teaches the following limitations:
“The workflow system of claim 2, wherein the resources include equipment resources, dispatch resources, distribution resources, materials resources, human resources, time sheet tracking resources, and global positioning resources.” Wong teaches, in FIG. 5, providers that read on the claimed “human resources.”
Regarding claim 6, the combination of Wong, Kahle, and Golparvar-Fard teaches the following limitations:
“The workflow system of claim 1, wherein the user device is wirelessly connected to the workflow database to mutually transmit and receive information in real-time.” Wong teaches, in para. [0066], “To facilitate management of the providers 541-543, each of the providers may possess or may be provided with a portable communications device, such as ‘smart phones’ or other handheld wireless devices 551-553, that are used at the implementation locations. Through a network 525, the server 301 may be able to communicate with the handheld wireless devices 551-553.” FIG. 5 of Wong shows communications between the smart phones and the network that read on the claimed “wherein the user device is wirelessly connected to the workflow database,” and the dual-headed arrows depicting communications in FIG. 5 of Wong read on the claimed “mutually transmit and receive information in real-time.”
Regarding claim 9, the combination of Wong, Kahle, and Golparvar-Fard teaches the following limitations:
“The workflow system of claim 1, wherein the workflow database further provides a contractors system which provides an interface that allows a contractor to submit an invoice for payment.” Wong teaches, in para. [0081], “the data gathered at the server 301 may be used to automate or facilitate the generation of invoices 720 and payments 730. For example, an agreement between the client 210 and the project management organization provides for milestone payments as particular activities are completed or as implementations at one or more locations have been completed. Based on activity reports 741-743 collected at the relational database 302, the server 301 may identify when billing milestones have been reached and, in response, generate the appropriate invoices 720 for presentation to the client. Correspondingly, an agreement between the project management organization and the providers 740 may provide for payment to the providers 740 upon completion of particular activities or upon completion of all activities at particular locations.” The invoicing portion of the server of Wong reads on the claimed “contractors system,” the operative portion of the server that invoices clients to facilitate payments to providers reads on the claimed “interface that allows a contractor to submit an invoice for payment,” wherein the providers of Wong read on the claimed “contractor.”
Regarding claim 10, the combination of Wong, Kahle, and Golparvar-Fard teaches the following limitations:
“The workflow system of claim 9, wherein the contractors system further receives an activity code associated with the one or more tasks.” Wong teaches, in para. [0057], “By contrast to the tasks 221-224, however, the tasks associated with each of the project templates 311-314 may include reference information to clearly associate them with respective implementations and locations. For example, the resource scheduling 321 included in the first project template 311 may be labeled as ‘Task A-1’ to clearly associate the resource scheduling with the implementation at Location A 120.” Receipt of labeled tasks of the templates by the providers of Wong (see also, ref. no. 341 of FIG. 5 and ref. nos. 627 and 628 of FIG. 6 of Wong) reads on the claimed “contractors system further receives an activity code associated with the one or more tasks.”
Regarding claim 11, the combination of Wong, Kahle, and Golparvar-Fard teaches the following limitations:
“The workflow system of claim 1, wherein the workflow database further provides a billing system which generates invoices for a requestor of the one or more tasks.” Wong teaches, in para. [0081], “the data gathered at the server 301 may be used to automate or facilitate the generation of invoices 720 and payments 730. For example, an agreement between the client 210 and the project management organization provides for milestone payments as particular activities are completed or as implementations at one or more locations have been completed. Based on activity reports 741-743 collected at the relational database 302, the server 301 may identify when billing milestones have been reached and, in response, generate the appropriate invoices 720 for presentation to the client.” Elements for generating invoices for sending to clients of Wong read on the claimed “billing system which generates invoices for a requestor of the one or more tasks.”
Regarding claim 12, the combination of Wong and Golparvar-Fard teaches the following limitations:
“The workflow system of claim 1, wherein the workflow database further provides a reporting system which tracks completion of the one or more tasks.” Wong teaches, in para. [0078], “The communications between the one or more providers 740 and the server 301 may constitute a plurality of activity reports 741-743 that are sent from the one or more providers 740 from each of the locations to the server 201.” Wong teaches, in para. [0079], “The project status reports 710 may indicate the completion status of each of the activities to be performed for each of the implementations or locations involved in the project. In a particular embodiment, the information in the project status reports 710 may be automatically tabulated and presented by the server to the project manager 315 based on the activity reports 741-743.” Elements that generate activity reports and project status reports of Wong read on the claimed “wherein the workflow database further provides a reporting system” and monitoring completion status in Wong reads on the claimed “tracks completion of the one or more tasks.”
Kahle teaches limitations below of claim 12 that do not appear to be explicitly taught in their entirety by Wong and Golparvar-Fard:
The claimed “tracks completion of the one or more tasks” occurs “in real-time.” Kahle teaches, in para. [0025], “handheld tool 120 can be used to report operating parameters which were implemented upon handheld tool in the performance of a task. Similarly, handheld tool 120 can record the condition of an item such as a structure, a tool, etc. back to information management system 101. It is noted that the recording, and reporting, of this information can occur in real-time, and can include conditions before, during, and after a task have been performed.” Kahle teaches, in para. [0027], “Upon completion of a task, task data 131 is sent from handheld tool 120 to a reporting source 110. Reporting source 110 then generates an asset report 111 to information management system 101 which facilitates tracking the progress of work at the construction site and automatically updating records such as blueprints 105 in real-time using record updater 107 so that they reflect the as-built configuration of the building.” The real-time reporting of Kahle reads on the claimed “tracks completion of the one or more tasks in real-time.”
Kahle teaches managing project information (see abstract) similar to the claimed invention and to the combination of Wong and Golparvar-Fard. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tracking of completion of tasks, of the combination of Wong and Golparvar-Fard, to include the real-time tracking of Kahle, which facilitates the integration of data from a variety of sources in order to facilitate workflow, monitor performance, update blueprints on a real-time basis, and generate reports based upon the received information, as taught by Kahle (see para. [0037]).
Regarding claim 13, the combination of Wong, Kahle, and Golparvar-Fard teaches the following limitations:
“The workflow system of claim 12, wherein the reporting system generates a real-time on-demand audit of the one or more tasks identifying the level of completion of one of the one or more tasks.” Wong teaches, in para. [0078], “communications between the one or more providers 740 and the server 301 may constitute a plurality of activity reports 741-743 that are sent from the one or more providers 740 from each of the locations to the server 201. Information received via the activity reports 741-743 may be stored in the relational database 302 and tabulated at the server 301 to generate one or more project status reports 710.” Wong also teaches, in para. [0079], “The project status reports 710 may indicate the completion status of each of the activities to be performed for each of the implementations or locations involved in the project. In a particular embodiment, the information in the project status reports 710 may be automatically tabulated and presented by the server to the project manager 315 based on the activity reports 741-743.” The tabulating and presenting of project status reports of Wong reads on the claimed “wherein the reporting system generates” and “on-demand audit of the one or more tasks identifying the level of completion of one of the one or more tasks.” Kahle teaches, in para. [0027], “Upon completion of a task, task data 131 is sent from handheld tool 120 to a reporting source 110. Reporting source 110 then generates an asset report 111 to information management system 101 which facilitates tracking the progress of work at the construction site and automatically updating records such as blueprints 105 in real-time using record updater 107 so that they reflect the as-built configuration of the building.” The real-time records, updates, and reports of Kahle read on the claimed “real-time on-demand audit.” The rationales for combining the teachings of Wong, Kahle, and Golparvar-Fard to reject claim 12 also apply to this rejection of claim 13.
Regarding independent claim 14, Wong teaches the following limitations:
“A method, comprising identifying, by a processor, a plurality of linked task structures, including one or more tasks, associated with a project.” Wong teaches, in para. [0056], “The server 301 and the relational database 302 facilitate the templification and concentration of tasks in the task administrators 316-318. Based on the standards 303, templates 304, information on providers 305, client requirements 306, and project plans 307 stored in the relational database 302 or in one or more other databases (not shown in FIG. 3), project templates 311-314 are generated for each of the locations. The project templates 311-314 include the tasks to be performed for each of the locations involved in the project.” The identifying of the tasks of the project templates of Wong reads on the claimed “identifying, by a processor, a plurality of linked task structures, including one or more tasks, associated with a project,” wherein the server of Wong (see FIG. 5) reads on the claimed “processor.” Additionally or alternatively, the processing unit of FIG. 19 of Wong reads on the claimed “processor.”
“… receiving, from a user device, information about at least one task in the one or more tasks, the information including at least the location of the user device based on global positioning satellite location information received from the user device.” Wong teaches, in para. [0068], “Use of the handheld wireless devices 551-553 or other portable communications devices may serve additional purposes. For example, some smart phones or similar communications devices incorporate global positioning system (GPS) technology so that they may automatically report their present location at intervals or in response to a position query. Using this technology, the server 301 and, thus, the task administrators or project managers may be able to monitor geographical locations 561-563 of the providers 541-543 over a geographical area 560 or even measure their local positions 571-573 within a facility or other local site 570.” The reporting of locations by the handheld wireless devices of Wong reads on the claimed “receiving, from a user device, information about at least one task in the one or more tasks, the information including one or more of the location of the user device based on global positioning satellite location information received from the user device.”
“… sending, by the processor, the global positioning satellite location information of the location of the user device to a device associated with an administrator.” Wong teaches, in para. [0068], “some smart phones or similar communications devices incorporate global positioning system (GPS) technology so that they may automatically report their present location at intervals or in response to a position query. Using this technology, the server 301 and, thus, the task administrators or project managers may be able to monitor geographical locations 561-563 of the providers 541-543.” Providing GPS information about providers with smart phones to devices of project managers, in Wong, reads on the claimed “sending, by the processor, the global positioning satellite location information of the location of the user device to a device associated with an administrator.”
Kahle teaches limitations of independent claim 14 that do not appear to be explicitly taught in their entirety by Wong:
The claimed “information” also includes “a time period during which a user is engaged in performing the one or more tasks.” Kahle teaches, in para. [0029], “information management system 101 can be used to monitor the quality of work performed at a construction site. As will be discussed in greater detail below, various sensors can be used to send task data 131 which provide metrics (e.g., operating parameters of handheld tool 120 during the performance of a task) for takes to perform a task can be based upon, for example, the start time and finish time for a task as reported by handheld tool 120, or the distance handheld tool 120 has moved in performing a task as reported by positioning infrastructure 140.” The start time, finish time, and period in between, in Kahle, reads on the claimed “information” “including” “a time period during which a user is engaged in performing the one or more tasks.”
Kahle teaches managing project information (see abstract) similar to the claimed invention and to Wong. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tracking of completion of tasks of Wong, to include the time-based tracking of Kahle, which facilitates the integration of data from a variety of sources in order to facilitate workflow, monitor performance, update blueprints on a real-time basis, and generate reports based upon the received information, as taught by Kahle (see para. [0037]).
Golparvar-Fard teaches limitations below of independent claim 14 that do not appear to be explicitly taught in their entirety by the combination of Wong and Kahle:
“… identifying, by the processor, a requirement of an approved inspection by an inspector to complete the at least one task.” Wong teaches remote verification of completion of tasks (see para. [0075]) and customer verification of tasks (see para. [0076]) that are similar to the claimed “inspection.” Golparvar-Fard teaches, “[t]he moment each task is completed, the last planner may log into the system and document the task completion. Task completion information may then be pushed into the system which informs the inspector that a location is ready for inspection. If the inspector needs certain information from the work crew, the system 100 allows the inspector to directly extract that information without the need for additional round of communication with the work crew or other personnel. Once the inspection is complete, the inspector can also use the system 100 for documentation purposes and inform all parties engaged in the.” (Golparvar-Fard, para. [0101].) Recognizing a need to inform an inspector of a need for inspection, to fully complete a task, in Golparvar-Fard, reads on the claimed “identifying, by the processor, a requirement of an approved inspection by an inspector to complete the at least one task.”
Golparvar-Fard teaches project monitoring and planning (see para. [0002]), similar to the claimed invention and the combination of Wong and Kahle. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the verification steps, of the combination of Wong and Kahle, to include the inspection steps, of Golparvar-Fard, for streamlining in-process quality inspection, as taught by Golparvar-Fard (see para. [0101]).
Regarding independent claim 19, Wong teaches the following limitations:
“A non-transitory computer readable storage media containing instructions which when executed by a processor cause the processor to perform a method, the method comprising” steps listed below. Wong teaches, in para. [0128], “The computing device 1900 may also have additional features or functionality. For example, the computing device 1900 may also include additional data storage devices (removable and/or non-removable) such as, for example, magnetic disks, optical disks, or tape. Such additional storage is illustrated in FIG. 19 by removable storage 1914 and non-removable storage 1916. Computer storage media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules or other data.” The computer storage media of Wong reads on the claimed “non-transitory computer readable storage media containing instructions,” the computer readable instructions of Wong read on the claimed “instructions which when executed by a processor cause the processor to perform a method,” and the processing unit shown in FIG. 19 of Wong reads on the claimed “processor.”
“… identifying, by a processor, a plurality of linked task structures, including one or more tasks, associated with a project.” Wong teaches, in para. [0056], “The server 301 and the relational database 302 facilitate the templification and concentration of tasks in the task administrators 316-318. Based on the standards 303, templates 304, information on providers 305, client requirements 306, and project plans 307 stored in the relational database 302 or in one or more other databases (not shown in FIG. 3), project templates 311-314 are generated for each of the locations. The project templates 311-314 include the tasks to be performed for each of the locations involved in the project.” The identifying of the tasks of the project templates of Wong reads on the claimed “identifying, by a processor, a plurality of linked task structures, including one or more tasks, associated with a project,” wherein the server of Wong (see FIG. 5) reads on the claimed “processor.” Additionally or alternatively, the processing unit of FIG. 19 of Wong reads on the claimed “processor.”
“… receiving, from a user device, information about at least one task in the one or more tasks, the information including at least the location of the user device based on global positioning satellite location information received from the user device.” Wong teaches, in para. [0068], “Use of the handheld wireless devices 551-553 or other portable communications devices may serve additional purposes. For example, some smart phones or similar communications devices incorporate global positioning system (GPS) technology so that they may automatically report their present location at intervals or in response to a position query. Using this technology, the server 301 and, thus, the task administrators or project managers may be able to monitor geographical locations 561-563 of the providers 541-543 over a geographical area 560 or even measure their local positions 571-573 within a facility or other local site 570.” The reporting of locations by the handheld wireless devices of Wong reads on the claimed “receiving, from a user device, information about at least one task in the one or more tasks, the information including one or more of the location of the user device based on global positioning satellite location information received from the user device.”
“… sending the global positioning satellite location information of the location of the user device to a device associated with an administrator.” Wong teaches, in para. [0068], “some smart phones or similar communications devices incorporate global positioning system (GPS) technology so that they may automatically report their present location at intervals or in response to a position query. Using this technology, the server 301 and, thus, the task administrators or project managers may be able to monitor geographical locations 561-563 of the providers 541-543.” Providing GPS information about providers with smart phones to devices of project managers, in Wong, reads on the claimed “sending the global positioning satellite location information of the location of the user device to a device associated with an administrator.”
Kahle teaches limitations of independent claim 19 that do not appear to be explicitly taught in their entirety by Wong:
The claimed “information” also includes “a time period during which a user is engaged in performing the one or more tasks.” Kahle teaches, in para. [0029], “information management system 101 can be used to monitor the quality of work performed at a construction site. As will be discussed in greater detail below, various sensors can be used to send task data 131 which provide metrics (e.g., operating parameters of handheld tool 120 during the performance of a task) for takes to perform a task can be based upon, for example, the start time and finish time for a task as reported by handheld tool 120, or the distance handheld tool 120 has moved in performing a task as reported by positioning infrastructure 140.” The start time, finish time, and period in between, in Kahle, reads on the claimed “information” “including” “a time period during which a user is engaged in performing the one or more tasks.”
Kahle teaches managing project information (see abstract) similar to the claimed invention and to Wong. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tracking of completion of tasks of Wong, to include the time-based tracking of Kahle, which facilitates the integration of data from a variety of sources in order to facilitate workflow, monitor performance, update blueprints on a real-time basis, and generate reports based upon the received information, as taught by Kahle (see para. [0037]).
Golparvar-Fard teaches limitations below of independent claim 19 that do not appear to be explicitly taught in their entirety by the combination of Wong and Kahle:
“… identifying, by the processor, a requirement of an approved inspection by an inspector to complete the at least one task.” Wong teaches remote verification of completion of tasks (see para. [0075]) and customer verification of tasks (see para. [0076]) that are similar to the claimed “inspection.” Golparvar-Fard teaches, “[t]he moment each task is completed, the last planner may log into the system and document the task completion. Task completion information may then be pushed into the system which informs the inspector that a location is ready for inspection. If the inspector needs certain information from the work crew, the system 100 allows the inspector to directly extract that information without the need for additional round of communication with the work crew or other personnel. Once the inspection is complete, the inspector can also use the system 100 for documentation purposes and inform all parties engaged in the.” (Golparvar-Fard, para. [0101].) Recognizing a need to inform an inspector of a need for inspection, to fully complete a task, in Golparvar-Fard, reads on the claimed “identifying, by the processor, a requirement of an approved inspection by an inspector to complete the at least one task.”
Golparvar-Fard teaches project monitoring and planning (see para. [0002]), similar to the claimed invention and the combination of Wong and Kahle. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the verification steps, of the combination of Wong and Kahle, to include the inspection steps, of Golparvar-Fard, for streamlining in-process quality inspection, as taught by Golparvar-Fard (see para. [0101]).
Regarding claim 20, the combination of Wong and Golparvar-Fard teaches the following limitations:
“The non-transitory computer readable storage media of claim 19, further comprising generating” an “on-demand audit of the project.” Wong teaches, in para. [0078], “The communications between the one or more providers 740 and the server 301 may constitute a plurality of activity reports 741-743 that are sent from the one or more providers 740 from each of the locations to the server 201.” Wong teaches, in para. [0079], “The project status reports 710 may indicate the completion status of each of the activities to be performed for each of the implementations or locations involved in the project. In a particular embodiment, the information in the project status reports 710 may be automatically tabulated and presented by the server to the project manager 315 based on the activity reports 741-743.” The generating of activity reports and project status reports of Wong reads on the claimed “generating” an “on-demand audit of the project.”
Kahle teaches limitations below of claim 20 that do not appear to be explicitly taught in their entirety by the combination of Wong and Golparvar-Fard:
The claimed “on-demand audit” occurs in “real-time.” Kahle teaches, in para. [0025], “handheld tool 120 can be used to report operating parameters which were implemented upon handheld tool in the performance of a task. Similarly, handheld tool 120 can record the condition of an item such as a structure, a tool, etc. back to information management system 101. It is noted that the recording, and reporting, of this information can occur in real-time, and can include conditions before, during, and after a task have been performed.” Kahle teaches, in para. [0027], “Upon completion of a task, task data 131 is sent from handheld tool 120 to a reporting source 110. Reporting source 110 then generates an asset report 111 to information management system 101 which facilitates tracking the progress of work at the construction site and automatically updating records such as blueprints 105 in real-time using record updater 107 so that they reflect the as-built configuration of the building.” The real-time reporting of Kahle reads on the claimed “real-time on-demand audit.”
Kahle teaches managing project information (see abstract) similar to the claimed invention and to the combination of Wong and Golparvar-Fard. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tracking of completion of tasks of the combination of Wong and Golparvar-Fard, to include the real-time tracking and reporting of Kahle, which facilitates the integration of data from a variety of sources in order to facilitate workflow, monitor performance, update blueprints on a real-time basis, and generate reports based upon the received information, as taught by Kahle (see para. [0037]).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, in view of Kahle, further in view of Golparvar-Fard, and further in view of U.S. Pat. App. Pub. No. 2018/0365628 A1 to Bhaskaran (“Bhaskaran”).
Regarding claim 4, Bhaskaran teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Wong, Kahle, and Golparvar-Fard:
“The workflow system of claim 1, wherein the workflow system generates a proposal for the plurality of linked task structures.” As explained above, the combination of Wong, Kahle, and Golparvar-Fard already teaches elements that read on the claimed “workflow system.” Bhaskaran teaches, in para. [0243], “The workflow component 801 covers the process for publishing of a job by a Customer. The workflow component 802 may include the methods from Project Manager engagement of Virtual Freelancers team for job proposal development up to integrated job proposal submission to the Customer. The workflow component 803 may comprise the system-driven process of prioritization of various job proposals submitted by competing Project Managers, and presentation of the list to the Customer in his or her or their preferred prioritization sequence based on the weighted application several factors to the job proposal and the Job Proposal Team characteristics. The workflow component 804 may cover the Customer identifying the most appropriate job proposal and awarding of the job to the corresponding Project Manager.” The developing of proposals and presenting the proposals to customers of Bhaskaran reads on the claimed “generates a proposal for the plurality of linked task structures.”
Bhaskaran teaches project management (see abstract), similar to the claimed invention and to the combination of Wong, Kahle, and Golparvar-Fard. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the proposals processes of the combination of Wong, Kahle, and Golparvar-Fard (see Wong at para. [0108]), to include the developing and presenting of proposals of Bhaskaran, to allow customers to identify the most appropriate proposal and to award a job accordingly, as taught by Bhaskaran (see para. [0243]).
Regarding claim 15, Bhaskaran teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Wong, Kahle, and Golparvar-Fard:
“The method of claim 14, further comprising: generating a proposal for the plurality of linked task structures.” Bhaskaran teaches, in para. [0243], “The workflow component 801 covers the process for publishing of a job by a Customer. The workflow component 802 may include the methods from Project Manager engagement of Virtual Freelancers team for job proposal development up to integrated job proposal submission to the Customer. The workflow component 803 may comprise the system-driven process of prioritization of various job proposals submitted by competing Project Managers, and presentation of the list to the Customer in his or her or their preferred prioritization sequence based on the weighted application several factors to the job proposal and the Job Proposal Team characteristics. The workflow component 804 may cover the Customer identifying the most appropriate job proposal and awarding of the job to the corresponding Project Manager.” The developing of proposals and presenting the proposals to customers of Bhaskaran reads on the claimed “generating a proposal for the plurality of linked task structures.”
Bhaskaran teaches project management (see abstract), similar to the claimed invention and to the combination of Wong, Kahle, and Golparvar-Fard. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the proposals processes of the combination of Wong, Kahle, and Golparvar-Fard (see Wong at para. [0108]), to include the developing and presenting of proposals of Bhaskaran, to allow customers to identify the most appropriate proposal and to award a job accordingly, as taught by Bhaskaran (see para. [0243]).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, in view of Kahle, further in view of Golparvar-Fard, further in view of Bhaskaran, and further in view of U.S. Pat. App. Pub. No. 2012/0130907 A1 to Thompson et al. (“Thompson”).
Regarding claim 5, Thompson teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Wong, Kahle, Golparvar-Fard, and Bhaskaran:
“The workflow system of claim 4, wherein the workflow system converts the proposal into a project hierarchy that includes the plurality of linked task structures as individual tasks necessary to complete a project.” The combination of Wong, Kahle, Golparvar-Fard, and Bhaskaran already teaches elements that read on the claimed “workflow system.” Thompson teaches, in para. [0025], “FIG. 2 shows a partial screen shot of project editing screen 16 according to one feature of the present invention. The project editing screen 16 would appear on at least one of the user device 14 (see FIG. 1). Preferably the same editing screen 16 could be simultaneously accessed and modified by several users. The project editing screen 16 is used as the primary interface to create and edit a project. Each of the projects can be organized and included within a portfolio of projects that might be associated with each user. At the top of the screen is a primary function bar 18 with a My Dashboard tab 20 and an Edit Project tab 22. The project editing screen 16 is accessed by selecting the Edit Project tab 22. A project comprises a plurality of related tasks. Each of the tasks is represented by a task box 24. Each task box 24 includes fields that a user fills with information about the task. For example each task box 24 may include fields for a title or task name, for resources that will be utilized in performing the task, for a duration expected to accomplish the task, and additional notes or information about the task or links to other stored documents.” Thompson teaches, in para. [0027], “The task boxes 24 can be graphically moved by clicking and dragging the task boxes 24. Arrow connectors 34 are used to graphically indicate the order and dependency of the various tasks.” The arrangement of tasks as depicted in FIG. 2 of Thompson reads on the claimed “converts the proposal into a project hierarchy that includes the plurality of linked task structures as individual tasks necessary to complete a project.”
Thompson teaches a project management system (see abstract), similar to the claimed invention and to the combination of Wong, Kahle, Golparvar-Fard, and Bhaskaran. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the task planning processes of the combination of Wong, Kahle, Golparvar-Fard, and Bhaskaran, to include the project planning and editing aspects of Thompson, to facilitate inputting of task details and of task dependencies, and to provide visualization of how changes affect progress of a project, as taught by Thompson (see para. [0034]).
Regarding claim 16, Thompson teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Wong, Kahle, Golparvar-Fard, and Bhaskaran:
“The method of claim 15, further comprising: converting the proposal into a project hierarchy that includes the plurality of linked task structures as individual tasks necessary to complete a project.” Thompson teaches, in para. [0025], “FIG. 2 shows a partial screen shot of project editing screen 16 according to one feature of the present invention. The project editing screen 16 would appear on at least one of the user device 14 (see FIG. 1). Preferably the same editing screen 16 could be simultaneously accessed and modified by several users. The project editing screen 16 is used as the primary interface to create and edit a project. Each of the projects can be organized and included within a portfolio of projects that might be associated with each user. At the top of the screen is a primary function bar 18 with a My Dashboard tab 20 and an Edit Project tab 22. The project editing screen 16 is accessed by selecting the Edit Project tab 22. A project comprises a plurality of related tasks. Each of the tasks is represented by a task box 24. Each task box 24 includes fields that a user fills with information about the task. For example each task box 24 may include fields for a title or task name, for resources that will be utilized in performing the task, for a duration expected to accomplish the task, and additional notes or information about the task or links to other stored documents.” Thompson teaches, in para. [0027], “The task boxes 24 can be graphically moved by clicking and dragging the task boxes 24. Arrow connectors 34 are used to graphically indicate the order and dependency of the various tasks.” The arrangement of tasks as depicted in FIG. 2 of Thompson reads on the claimed “converting the proposal into a project hierarchy that includes the plurality of linked task structures as individual tasks necessary to complete a project.”
Thompson teaches a project management system (see abstract), similar to the claimed invention and to the combination of Wong, Kahle, Golparvar-Fard, and Bhaskaran. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the task planning processes of the combination of Wong, Kahle, Golparvar-Fard, and Bhaskaran, to include the project planning and editing aspects of Thompson, to facilitate inputting of task details and of task dependencies, and to provide visualization of how changes affect progress of a project, as taught by Thompson (see para. [0034]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, in view of Kahle, further in view of Golparvar-Fard, and further in view of U.S. Pat. No. 8,655,404 B1 to Singh et al. (“Singh”).
Regarding claim 7, the combination of Wong, Kahle, and Golparvar-Fard teaches the following limitations:
“The workflow system of claim 1, wherein the user device is” “wirelessly connected to the workflow database.” Wong teaches, in para. [0066], “To facilitate management of the providers 541-543, each of the providers may possess or may be provided with a portable communications device, such as ‘smart phones’ or other handheld wireless devices 551-553, that are used at the implementation locations. Through a network 525, the server 301 may be able to communicate with the handheld wireless devices 551-553.” FIG. 5 of Wong shows communications between the smart phones and the network that read on the claimed “wherein the user device is” “wirelessly connected to the workflow database.”
Singh teaches limitations below of claim 7 that do not appear to be explicitly taught in their entirety by the combination of Wong, Kahle, and Golparvar-Fard:
A condition where “the user device is not wirelessly connected to the workflow database.” Singh teaches, in col. 4, ll. 26 and 27, “As shown in FIG. 1, device 10 may be a cellular telephone device or other handheld device.” Singh teaches, in col. 5, ll. 27-33, “Content storage modules 18 may store content in a format suitable for sharing over communications path 28. As one example, content storage modules 18 may be used to store content when transmission pat 28 is temporarily unavailable (e.g., when device 10 is not connected to network 30) so that the content can be transmitted later (e.g., when device 10 is connected to network 30).” The scenario where the communications path 28 is unavailable in Singh, when applied to the combination of Wong, Kahle, and Golparvar-Fard, reads on the claimed “user device is not wirelessly connected to the workflow database.”
Singh teaches sharing and distributing content using a mobile client on a cellular phone (see abstract), similar to the claimed invention and to the combination of Wong, Kahle, and Golparvar-Fard. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the devices and communications networks of the combination of Wong, Kahle, and Golparvar-Fard (see Wong, FIG. 5), to include operational abilities when communications or transmission paths are available and unavailable as in Singh, so that shared content is not lost when transmission is not possible, and instead, the shared content can be cached until transmission is possible (restored), and the subsequently distributed, as taught by Singh (see col. 13, ll. 10-23).
Regarding claim 8, the combination of Wong, Kahle, Golparvar-Fard, and Singh teaches the following limitations:
“The workflow system of claim 7, wherein the user device identifies that the user device is not wirelessly connected to the workflow database and stores information to be transmitted to the workflow database until the user device identifies that it has connected to a wireless network and re-connects to the wireless database.” Singh teaches, in col. 13, ll. 15-23, “whenever device 10 is not connected to network 30 over a communications path 28, transmitting shared content from device 10 to service portal 50 may not be possible. With this arrangement, shared content can be cached on device 10 at least until communications path 28 is restored. Once communications path 28 is restored, device 10 may transmit the cached content to service portal 50 and service portal 50 may distribute the shared content to the selected client devices 32.” The device of Singh is analogous to devices in the combination of Wong, Kahle, and Golparvar-Fard and reads on the claimed “user device,” the recognition of a lack of connection in Singh reads on the claimed “identifies that the user device is not wirelessly connected,” transmitting to the service portal of Singh is analogous to transmitting to the servers and relational databases in the combination of Wong, Kahle, and Golparvar-Fard and reads on the claimed “to the workflow database,” the caching of content on the device of Singh reads on the claimed “stores information to be transmitted to the workflow database,” waiting until the communications path is restored in Singh reads on the claimed “until the user device identifies that it has connected to a wireless network and re-connects to the wireless database.” The rationales for combining the teachings of Wong, Kahle, Golparvar-Fard, and Singh to reject claim 7 also apply to this rejection of claim 8.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, in view of Kahle, further in view of Golparvar-Fard, further in view of Bhaskaran, and further in view of Singh.
Regarding claim 17, Singh teaches limitations below that do not appear to be explicitly taught by the combination of Wong, Kahle, Golparvar-Fard, and Bhaskaran:
“The method of claim 15, further comprising: storing, on the user device, the information about at least one task in the one or more tasks when the user device is not connected to a wireless network.” Singh teaches, in col. 13, ll. 15-23, “whenever device 10 is not connected to network 30 over a communications path 28, transmitting shared content from device 10 to service portal 50 may not be possible. With this arrangement, shared content can be cached on device 10 at least until communications path 28 is restored. Once communications path 28 is restored, device 10 may transmit the cached content to service portal 50 and service portal 50 may distribute the shared content to the selected client devices 32.” The device of Singh is analogous to devices in Wong and reads on the claimed “user device,” the caching of content on the device of Singh reads on the claimed “storing, on the user device, information about at least one task in the one or more tasks,” the lack of connection between the user device and the service portal in Singh reads on the claimed “when the user device is not connected to a wireless network.”
Singh teaches sharing and distributing content using a mobile client on a cellular phone (see abstract), similar to the claimed invention and to the combination of Wong, Kahle, Golparvar-Fard, and Bhaskaran. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the devices and communications networks of the combination of Wong, Kahle, Golparvar-Fard, and Bhaskaran (see Wong, FIG. 5), to include operational abilities when communications or transmission paths are available and unavailable as in Singh, so that shared content is not lost when transmission is not possible, and instead, the shared content can be cached until transmission is possible (restored), and the subsequently distributed, as taught by Singh (see col. 13, ll. 10-23).
Regarding claim 18, the combination of Wong, Kahle, Golparvar-Fard, Bhaskaran, and Singh teaches the following limitations:
“The method of claim 17, wherein receiving from the user device information about at least one task in the one or more task occurs when the user device reconnects to the wireless network.” Singh teaches, in col. 13, ll. 15-23, “whenever device 10 is not connected to network 30 over a communications path 28, transmitting shared content from device 10 to service portal 50 may not be possible. With this arrangement, shared content can be cached on device 10 at least until communications path 28 is restored. Once communications path 28 is restored, device 10 may transmit the cached content to service portal 50 and service portal 50 may distribute the shared content to the selected client devices 32.” Transmitting to the service portal of Singh “wherein receiving from the user device information about at least one task in the one or more task,” waiting until the communications path is restored to transmit cached content in Singh reads on the claimed “occurs when the user device reconnects to the wireless network.” The rationales for combining the teachings of Wong, Kahle, Golparvar-Fard, and Bhaskaran to reject claim 17 also apply to this rejection of claim 18.

Response to Arguments
On pp. 8 and 9 of the Response, the applicant argues for reconsideration and withdrawal of the claim rejections under 35 USC 101. The applicant argues that claim 14 has been amended to recite “receiving … information including at least the location of the user device based on global positioning satellite location information from the user device to a device associated with an administrator; and identifying, by the processor a requirement of an approved inspection by an inspector to complete the at least one task,” and this meets the criteria of Step 2A of the eligibility analysis because the claims allegedly does more than just merely invoke computer or machinery as a tool to perform an existing process. (See Response, p. 8.) The examiner finds the argument unpersuasive. The amendment merely introduces a combination of abstract idea elements and additional elements that fail to meet the criteria for eligibility at Steps 2A and 2B of the eligibility analysis, as explained in detail in the 35 USC 101 section above. As explained in the full 35 USC 101 rejection, the rationales applied to reject claim 14 (and the other claims) goes beyond the rationale of merely invoking computer or machinery as a tool to perform an existing process that was highlighted by the applicant. For at least these reasons, the claim rejection under 35 USC 101 is being maintained.
On pp. 9 and 10 of the Response, the applicant argues for reconsideration and withdrawal of the 35 USC 103 rejection based on the combination of the cited references, with the argument focusing mostly on the cited Wong and Kahle references and the new inspection limitations added to each of the independent claims. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, Golparvar-Fard has been cited in the 35 USC 103 rejections as a teaching of the newly added inspection limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624